Electronically Filed
                                                               Supreme Court
                                                               SCWC-30008
                                                               23-DEC-2010
                                                               12:01 PM

                                SCWC-30008


            IN THE SUPREME COURT OF THE STATE OF HAWAI'I


          STATE OF HAWAI'I, Respondent-Plaintiff-Appellee,


                                     vs.


          DAVID ISAO KEAO, Petitioner-Defendant-Appellant.



          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

                        (CR. NO. 08-1-1778)


         ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI

                 (By: Nakayama, J., for the court1

                                                  )

           Petitioner-Defendant-Appellant’s application for writ

of certiorari filed on November 24, 2010, is hereby rejected.

           DATED:    Honolulu, Hawai'i, December 23, 2010.

                                   FOR THE COURT:

                                   /s/ Paula A. Nakayama 

                                   Associate Justice

Daphne E. Barbee for

petitioner on the application


Donn Fudo, Deputy Prosecuting

Attorney, for respondent on

the response





     1
       Considered by: Recktenwald, C.J., Nakayama, Acoba, and Duffy, JJ., and

Circuit Judge Crandall, assigned by reason of vacancy.